     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5088
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3    besshelena@earthlink.net
     Attorneys for Plaintiff
4                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
5
6
7    MICHAEL A. MANNINA                         )      Case No. 17-1850 AC
                                                )
8
                                                )
9                                               )
                                                )
10                                              )
                                                )
11   Plaintiff,                                 )
                                                )      PROPOSED ORDER APPROVING
12                                              )      SETTLEMENT OF ATTORNEY FEES
     v.                                         )      PURSUANT TO THE EQUAL ACCESS TO
13                                              )      JUSTICE ACT
                                                )
14   NANCY A. BERRYHILL,                        )
     ACTING COMMISSIONER OF SSA,                )
15   Defendant.                                 )
                                                )
16
17
18                                        PROPOSED ORDER
19   PURSUANT TO STIPULATION (ECF No. 23), IT IS SO ORDERED that Plaintiff shall be
20   awarded attorney fees in the amount of SEVEN THOUSAND FIVE HUNDRED DOLLARS AND
21   ZERO CENTS ($7,500.00), as authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-
22   referenced Stipulation.
23
24   DATED: April 18, 2019
25
26
27
28
